Citation Nr: 1747907	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1975 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In a March 2017 rating decision, the Veteran was granted service connection for an acquired psychiatric disability evaluated at 70 percent disabling effective June 17, 2009.  He filed a notice of disagreement in April 2017 regarding the March 2017 rating decision.  The Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand for this issue is not necessary at this time. 


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss neither began during, nor was otherwise caused by his military service, to include any noise exposure therein, and it was not diagnosed within a year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss in either ear have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided multiple VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim for bilateral hearing loss in June 2013, which was denied in the August 2014 rating decision.  In April 2014, the Board denied service connection for left ear hearing loss and remanded the service-connection claim for right ear hearing loss.  The Veteran asserts that he has right ear hearing loss as a result of his active service, to include military noise exposure.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his duties as a mortar gunner during his active service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show that at his entrance examination in July 1975 and at a physical in September 1976, he denied having any ear trouble or hearing loss.  The results of audiological testing at the Veteran's enlistment examination in July 1975 were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
25

The results of audiological testing at an examination after the Veteran's separation from service in August 1978 were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
		10
10
5
5
20

As such, the Veteran's STRs do not show any deterioration in his hearing acuity between his entrance in July 1975 and his separation from service in March 1977.  

The Veteran's medical records after his active service do not reveal any treatment for a hearing disorder.  In January 2000, the Veteran denied having any hearing problems.  The first evidence of hearing difficulty is not until March 2010, more than three decades after his separation from service, when his physician noted that he had occasional difficulty hearing questions. 

In October 2013, he was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  Audiological testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
65
60

The Veteran had a Maryland CNC of 92 percent in the right ear.  The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of the Veteran's active service.  The examiner reported that the Veteran had normal right ear hearing during his active service.

In January 2017, he was afforded a second VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  Audiological testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
80
95

The Veteran had a Maryland CNC score of 60 percent in the right ear.  The Veteran reported that his right ear hearing loss began in service after a tank went off with him inside.  He also reported head trauma during his active service.  The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of his active service, to include military noise exposure or head trauma, as the Veteran had normal right ear hearing at his entrance examination in September 1975 and again later in August 1978.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions, as they are consistent with the Veteran's STRs, the Veteran's reports regarding his right ear hearing loss, and findings at the VA examinations.   Regarding head trauma, while the Veteran experienced head trauma in service, it was to the left side of his head and not the right, and the medical opinion that addressed the Veteran's hearing loss did not find this injury to be significant.

In addition, the Veteran has not submitted any evidence, beyond his own assertions, supporting his contention that his right ear hearing loss was due to his active service.

Consideration has been given to the Veteran's assertion that his right ear hearing loss was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiological testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing in his right ear, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Veteran's statements alone are insufficient to establish right ear hearing loss for VA purposes, or to relate it to his military service.

The Veteran is considered competent to describe symptoms of right ear hearing loss.  Here, the Veteran has generally stated that his right ear hearing loss was due to his active service.  However, audiological testing at an examination after his active duty did not show any hearing deficit or even any significant threshold shifts.  In addition, he denied having any hearing trouble in January 2000.  Furthermore, the first clinical evidence noting right ear hearing loss was obtained more than 30 years after his active service for treatment in March 2010.  As such, the evidence weighs strongly against linking his right ear hearing loss to his military service.  

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


